[DO NOT PUBLISH]


                           IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT                               FILED
                                                                                  U.S. COURT OF APPEALS
                                                                                    ELEVENTH CIRCUIT
                                                                                        APRIL 27, 2005
                                                 No. 03-13543                        THOMAS K. KAHN
                                                                                           CLERK
                      D. C. Docket Nos. 02-80484-CV-KLR & 97-08125 CR-KLR

UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                      versus

ELWOOD J. COOPER,

                                                                                        Defendant-Appellant.



                               Appeal from the United States District Court
                                   for the Southern District of Florida

                                              (April 27, 2005)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         AFFIRMED. See 11th Cir. R. 36-1.1




  1
      11th Cir. R. 36-1 provides:
         When the court determines that any of the following circumstances exist:
                  (a) judgment of the district court is based on findings of fact that are not clearly erroneous;
                  (b) the evidence in support of a jury verdict is sufficient;
                  (c) the order of an administrative agency is supported by substantial evidence on the record as a
                        whole;
                  (d) summary judgment, directed verdict, or judgment on the pleadings is supported by the record;
                  (e) judgment has been entered without a reversible error of law; and an opinion would have no
                        precedential value, the judgment or order may be affirmed or enforced without opinion.